Citation Nr: 9925396	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-46 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder ( PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  The veteran served in the Republic of Vietnam from 
January 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
psychiatric disability, to include PTSD.

In January 1997, this case was remanded by the Board for 
additional development, to include a VA examination, and has 
since been returned for final appellate review.  


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not present in service 
nor was a psychosis manifested within one year thereafter, 
and any current psychiatric disorders are not shown to be 
related to service or to any incident therein.
 
2.  A diagnosis of PTSD was not confirmed on recent VA 
examination.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including a psychosis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims.  The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  




II.  Factual Background

Service medical records reflect that in March 1970, the 
veteran had difficulty sleeping which affected his work; a 
diagnosis of situational reaction was entered.  During a 
February 1971 examination for separation from service, the 
veteran was found to be psychiatrically normal.  Service 
personnel records and the veteran's DD 214 reflect that the 
veteran served in Vietnam from January 1970 to February 1971, 
that his military occupational specialty was a medical 
specialist with the 93rd Evacuation Hospital and that he was 
awarded the Vietnam Service Medal, Vietnam Campaign Medal and 
National Defense Service Medal.  There is no indication of 
such combat-related citations as the Purple Heart and the 
Combat Infantryman Badge.  

In an undated statement, submitted by [redacted], the 
veteran's mother, it was reported that after the veteran had 
returned home from Vietnam, he began to drink heavily and, as 
a result, he was unable to retain employment.  

Private medical reports, dating from September 1988 to 
December 1993, reflect that the veteran was diagnosed as 
having various disorders such as, alcohol dependence 
syndrome, narcissistic personality disorder, and avoidance 
personality disorder was to be ruled out.  In December 1993, 
it was reported that the veteran was suffering chronic 
depression and from symptoms associated with PTSD as result 
of his service in Vietnam.  The veteran was placed on Prozac.  

During a VA Mental Disorders examination, conducted in March 
1994, the veteran reported that he had been a medic in 
Vietnam and, as part of his duties, he had to open body bags 
with dismembered contents.  He related that he also witnessed 
an officer become virtually decapitated by the blades of a 
propeller, but that he could not verify whether or not such 
incident actually occurred.  He reported that he had had a 
dream of a soldier who "choked to death on his own emesis."   
It was noted that the veteran had been "sober " for the 
previous five weeks and that he had been unemployed since 
1993.  The veteran was diagnosed as having chronic dysthymia, 
substance dependent personality traits and (alcoholism.)  The 
examiner indicated that while the veteran presented certain 
aspects of PTSD, a sufficient stressor had not been 
developed.  In that regard, the examiner further elaborated 
that the veteran had not been engaged in any actual combat, 
and that his exposure to dismembered bodies was not 
necessarily unique to Vietnam.  The examiner reported that 
the veteran's efforts to avoid thoughts, feelings and 
activities was not particularly strong and he did not appear 
to be living a completely detached life.  In summary, the 
examiner concluded that the findings of PTSD were not 
complete.  

During a March 1995 hearing at the RO in Detroit Michigan, 
the veteran testified that he was a medic for the 93rd 
Evacuation Hospital and that he had searched dead bodies and 
had handled body bags.  The veteran recounted one incident 
where a head on a bamboo stick exploded and its brains 
splattered on him.  He reported another incident where a 
colonel was decapitated by helicopter blades; however, he 
admitted that he was not sure if such an incident had 
actually occurred.  The veteran stated that he began to abuse 
drugs during Vietnam in order to cope with the stress. He 
alleged that he was exposed to hostile fire. The veteran 
reported that he was first diagnosed with PTSD at the Center 
for Psychological Counseling in Flint, Michigan and at the 
Tuscola County Mental Health Services in Flint, Michigan from 
1991 to 1994.

A letter from the Center from Psychological Consultation 
Center, dated in June 1995, reflects that the veteran had 
been a patient at the Center from September to December 1984; 
however, such records were unavailable since they were more 
than ten years old.  

In a statement, submitted in February 1996 from fellow 
serviceman [redacted], it was related that he had served 
with the veteran at the 93rd Evacuation Hospital on Long Ben 
and that their job entailed the recovery of personal articles 
of the dead.  He reported that his unit had been exposed to 
hostile fire.  Mr. [redacted] recounted an incident where the 
veteran was splashed with brains and blood during a body 
search and that it took him 30 minutes to calm down.

A medical report, submitted by Daniel A. Miller, a program 
therapist at the Behavioral Services Clinic, dated in 
February 1997, reflects that the veteran had been diagnosed 
as having alcohol dependence, cannabis dependence, major 
depression and PTSD.

In a letter from the United States Department of the Army, 
Armed Service Center for Research of Unit Records, dated in 
December 1997, it was reported that the veteran's military 
occupational specialty was a Medical Specialist and a Medical 
Noncommissioned Officer and that he had been assigned to the 
93rd Evacuation Hospital during Vietnam.  It was also noted 
that one of the major duties of a medical specialist was to 
administer emergency medical treatment to battlefield 
casualties.  

An August 1998 VA Mental Disorders examination report 
reflects that the examining psychiatrist reviewed the 
veteran's entire claims file prior to the examination and 
that the veteran's in-service history was reported in detail.  
An Axis I diagnosis of alcohol dependence was entered.  The 
examiner related that the veteran's main symptoms were a long 
history of problems with anger and interpersonal 
relationships, and that  while the veteran reported having 
some symptoms consistent with PTSD, he did not report 
symptoms which met the full criteria of PTSD.  Specifically, 
the veteran did not report having had recurrent intrusive 
dreams and nightmares related to the event nor did he act out 
an event on a regular basis.  The examiner related that the 
veteran's symptoms of anger and interpersonal problems were 
more related to his alcohol abuse pattern.  

III.  Analysis

a.  Psychiatric disorder, other than PTSD

In order for the veteran's claim of entitlement to service 
connection for a psychiatric  disorder, other than PTSD, to 
be well grounded, the veteran must submit medical evidence 
indicating that such disorder was acquired as a result of 
service or show that he developed a psychosis within a year 
of discharge from service.  In this case, while the veteran 
has been found to have had various psychological disorders 
such as chronic dysthymia, depression, narcissistic 
personality disorder and avoidant personality disorder was to 
be ruled out, the post-service VA and private medical 
evidence does not contain any competent medical opinion 
establishing an etiological relationship between such 
disorders and active service or showing that the veteran 
developed a psychosis within a year of service.  The Board 
also notes that while the veteran has been found to have had 
a narcissistic personality disorder and that an avoidance 
personality disorder was to be ruled out, personality 
disorders are not within the purview of compensation in 
accordance with VA legislation.  See 38 C.F.R. § 3.303 (c) 
(1998).  In addition, the veteran's diagnosis and treatment 
for alcohol dependency is well documented.  However, service 
connection may not be established for drug or alcohol abuse 
as a primary disorder.  See Hall v. West, U.S. Vet. App. 95-
757 (Sept. 29, 1998).  The Board does note that a recent 
opinion of the VA Office of the General Counsel held that, 
the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-058, § 8052, prohibits the payment of compensation for a 
disability that is a result of a veteran's alcohol or drug 
abuse, whether on a direct or secondary basis.  This law 
applies to claims, as here, filed after October 31, 1990. 
VAOGCPREC. 2-97 (O.G.C. Prec. 2-97), issued January 16, 1997; 
38 C.F.R. §§ 3.1(m), 3.301(a), (d) (1998).  Precedent 
opinions of the VA General Counsel are binding on the Board. 
38 U.S.C.A. § 7104(c).  See also Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).  Overall, none of the aforementioned 
psychiatric disorders have been shown to have been acquired 
as a result of service nor has it been demonstrated that the 
veteran developed a psychosis within a year of discharge from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

The Board notes that while the veteran has submitted 
statements in support of his claim for service connection for 
a psychiatric disorder, other than PTSD, medical etiology 
merely by his own assertions requires medical expertise.  
Grottveit and Espiritu, supra.  The Board therefore concludes 
that without the requisite competent medical evidence 
attributing the veteran's current psychological disorders to 
service, the claim for service connection for a psychiatric 
disorder, other than PTSD, is denied.  Caluza, supra.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a psychiatric disorder, other than PTSD, is 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, this claim must be denied as 
not well grounded.  Since this claim is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In this case, the Detroit VARO denied the veteran's claim for 
service connection for a psychiatric disorder, other than 
PTSD, on the merits in the appealed April 1994 rating 
decision.  Nevertheless, regardless of the basis of the RO's 
denial, the Board observes that the Court has held that when 
an RO does not specifically address the question of whether a 
claim is well grounded but, instead, proceeds to adjudication 
on the merits, "there is no prejudice to the appellant 
solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

In this regard, the Board would point out that the VA has a 
duty under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence needed to complete his application 
for service connection when the VA is aware of the existence 
of relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  Essentially, the veteran needs competent 
medical evidence of a relationship which establishes an 
etiological link between his current psychiatric disorders 
and service or showing that he developed a psychosis within a 
year of discharge from service.

b.  PTSD

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

As noted above, in order to establish service connection for 
a particular disorder, the evidence of record must 
demonstrate that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  With regard to PTSD, however, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifested in service.  Accordingly, service connection for 
PTSD requires current medical evidence establishing a clear 
diagnosis of the condition, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor; credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996). Resolving the benefit 
of the doubt in the veteran's favor, the Board finds that the 
veteran was exposed to stressors during his period of service 
in Vietnam.

As the post-service VA and private medical evidence 
demonstrates, however, there are conflicting medical opinions 
of record with regards as to whether or not the veteran has a 
current diagnosis of PTSD.  Therefore, the Board must weigh 
the probative value of this medical evidence.  The Court has 
held that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches...As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [BVA as] adjudicators..."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). PTSD was 
not diagnosed following VA psychiatric examinations  
conducted in March 1994 and August 1998, but PTSD was 
diagnosed by the veteran's private therapist in February 
1997.  However, the Board is of the opinion that, in the 
circumstances of this case, a diagnosis of post- traumatic 
stress disorder is not confirmed.  In reaching the foregoing 
conclusion, the Board accords more weight to the opinions of 
the VA physicians in 1994 and 1998, who had fully examined 
the veteran and had reviewed the entire claims file and 
determined that the veteran did not report symptoms to meet 
the full criteria of PTSD. The examiner in August 1998 had 
the benefit of the aforementioned February 1997 medical 
report. In this regard, the examiner further elaborated that 
the veteran did not report having regular recurrent intrusive 
dreams and nightmares, and that some of his problems such as, 
anger and interpersonal problems, were more related to his 
alcohol abuse pattern.  As the preponderance of the evidence 
is against finding that the veteran now has PTSD, the Board 
concludes that the claim for service connection for PTSD 
should be denied.  38 U.S.C.A. § 5107.




ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is denied.

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

